Citation Nr: 1014055	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for low back pain syndrome 
with minimal neurological involvement, rated 20 percent prior 
to January 6, 2010, and rated 40 percent beginning January 6, 
2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1990 to 
June 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a disability rating 
in excess of 20 percent for low back pain syndrome with 
minimal neurological involvement.

In September 2008, the Board remanded this matter to the RO 
to afford due process and for other development.  

After the development requested by the September 2008 Board 
decision was completed, the Veteran's claim was 
readjudicated.  Consequently, the evaluation for the 
Veteran's service-connected low back pain syndrome with 
minimal neurological involvement was increased from 20 
percent to 40 percent beginning January 6, 2010.  However, a 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
the evaluation of the Veteran's low back pain syndrome with 
minimal neurological involvement prior to and from January 6, 
2010 remains on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period prior to January 6, 2010, low back 
pain syndrome with minimal neurological involvement was 
manifested, at worst, by forward flexion to 85 degrees.

3.  For the time period beginning January 6, 2010, low back 
pain syndrome with minimal neurological involvement has not 
manifested unfavorable ankylosis of the entire thoracolumbar 
spine or symptoms that more nearly approximate incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.


CONCLUSIONS OF LAW

1.  For the time period prior to January 6, 2010, the 
criteria for a rating in excess of 20 percent for low back 
pain syndrome with minimal neurological involvement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  For the time period beginning January 6, 2010, the 
criteria for a rating in excess of 40 percent for low back 
pain syndrome with minimal neurological involvement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in March 2003.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in June 2003 
and February 2009.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in 
February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
February 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA and private 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA 
medical examinations in December 2004 and January 2010.  The 
Board finds the case is adequately developed for appellate 
review.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran is assigned a 20 percent rating for chronic low 
back pain, referred to as a low back disability, prior to 
January 6, 2010, and a 40 percent rating effective January 6, 
2010, under Diagnostic Code 5237.

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral disc syndrome 
(designated at Diagnostic Code 5243) is rated either pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)



Factual Background and Analysis

In September, the Veteran was granted service connection for 
low back pain syndrome with radiculopathy based on in-service 
complaints of low back pain and an August 1993 VA examination 
which found his back pain likely secondary to his service-
connected left femur disability.  

During a December 2004 VA examination, the Veteran complained 
of pain and stiffness in the back for the past 13 years, but 
denied any radiation of the pain.  He stated he has flare-ups 
of the back pain when he is on his feet for a long time, and 
that it happens approximately three to four times per week, 
with an additional 10 percent decreased range of motion 
during flare-ups and following repetitive use due to pain.  
He denied any incapacitating episodes, associated symptoms, 
as well as any effect on activities of daily living.  Upon 
examination, the examiner noted some paraspinal muscle spasm 
and tenderness present, with no spine tenderness, no edema, 
no redness, and no objective evidence of pain on movement.  
As part of the examination, the Veteran was referred for a VA 
physical therapy consultation for range of motion studies.  
The therapist observed that forward flexion was to 85 
degrees, extension was to 20 degrees, right and left rotation 
were to 25 degrees, and right and left side bend were to 30 
degrees.  It was noted that his left leg was ? inch shorter 
than the right leg.  A December 2004 VA X-ray report of the 
lumbosacral spine was normal.  The diagnosis was lumbosacral 
strain.  

In an undated letter from A.J.O., D.C., the chiropractor 
reported that the Veteran presented into the office in April 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for low back pain syndrome 
with minimal neurological involvement, rated 20 percent prior 
to January 6, 2010, and rated 40 percent beginning January 6, 
2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1990 to 
June 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a disability rating 
in excess of 20 percent for low back pain syndrome with 
minimal neurological involvement.

In September 2008, the Board remanded this matter to the RO 
to afford due process and for other development.  

After the development requested by the September 2008 Board 
decision was completed, the Veteran's claim was 
readjudicated.  Consequently, the evaluation for the 
Veteran's service-connected low back pain syndrome with 
minimal neurological involvement was increased from 20 
percent to 40 percent beginning January 6, 2010.  However, a 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
the evaluation of the Veteran's low back pain syndrome with 
minimal neurological involvement prior to and from January 6, 
2010 remains on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the time period prior to January 6, 2010, low back 
pain syndrome with minimal neurological involvement was 
manifested, at worst, by forward flexion to 85 degrees.

3.  For the time period beginning January 6, 2010, low back 
pain syndrome with minimal neurological involvement has not 
manifested unfavorable ankylosis of the entire thoracolumbar 
spine or symptoms that more nearly approximate incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.


CONCLUSIONS OF LAW

1.  For the time period prior to January 6, 2010, the 
criteria for a rating in excess of 20 percent for low back 
pain syndrome with minimal neurological involvement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  For the time period beginning January 6, 2010, the 
criteria for a rating in excess of 40 percent for low back 
pain syndrome with minimal neurological involvement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in March 2003.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in June 2003 
and February 2009.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in 
February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
February 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA and private 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA 
medical examinations in December 2004 and January 2010.  The 
Board finds the case is adequately developed for appellate 
review.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran is assigned a 20 percent rating for chronic low 
back pain, referred to as a low back disability, prior to 
January 6, 2010, and a 40 percent rating effective January 6, 
2010, under Diagnostic Code 5237.

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral disc syndrome 
(designated at Diagnostic Code 5243) is rated either pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)



Factual Background and Analysis

In September, the Veteran was granted service connection for 
low back pain syndrome with radiculopathy based on in-service 
complaints of low back pain and an August 1993 VA examination 
which found his back pain likely secondary to his service-
connected left femur disability.  

During a December 2004 VA examination, the Veteran complained 
of pain and stiffness in the back for the past 13 years, but 
denied any radiation of the pain.  He stated he has flare-ups 
of the back pain when he is on his feet for a long time, and 
that it happens approximately three to four times per week, 
with an additional 10 percent decreased range of motion 
during flare-ups and following repetitive use due to pain.  
He denied any incapacitating episodes, associated symptoms, 
as well as any effect on activities of daily living.  Upon 
examination, the examiner noted some paraspinal muscle spasm 
and tenderness present, with no spine tenderness, no edema, 
no redness, and no objective evidence of pain on movement.  
As part of the examination, the Veteran was referred for a VA 
physical therapy consultation for range of motion studies.  
The therapist observed that forward flexion was to 85 
degrees, extension was to 20 degrees, right and left rotation 
were to 25 degrees, and right and left side bend were to 30 
degrees.  It was noted that his left leg was ? inch shorter 
than the right leg.  A December 2004 VA X-ray report of the 
lumbosacral spine was normal.  The diagnosis was lumbosacral 
strain.  

In an undated letter from A.J.O., D.C., the chiropractor 
reported that the Veteran presented into the office in April 
2006 and complained of frequent low back pain that was 
moderate to severe and traveled down his left leg.  He 
complained further of having worsening low back 
inflexibility, and hurting and aching.  He indicated that 
carrying, sneezing, walking, and lifting were aggravating 
factors.  Upon examination, the chiropractor found that the 
Veteran had a slight indication of a postural weakness in his 
thoracic spine, decreased lumbar spine extension with pain 
bilaterally in the lower back, decreased left lateral bending 
with pain on the left side of this lower back, normal DTRs 
(deep tendon reflexes), radicular pain in his left posterior 
leg above the knee produced by Kemps test.  There was 
positive straight leg raising showed in the left low back 
only and not the leg, and pain produced by double leg raised 
in the low back at the L5 bilaterally.  The examiner further 
reported myospasms and palpatory pain were present at the 
lumbosacral levels and that weightbearing diagnostic 
radiology found advanced degenerative joint disease in the 
lumbar spine.  The diagnoses were chronic spinal and pelvic 
joint dysfunctional syndromes, degenerative disc disease in 
the lumbar spine, range of motion inflexibilities, and 
chronic and persistent myospasms in the spine.    

During a January 2010 VA examination, the Veteran complained 
of moderate to severe pain across the low back with spasm and 
radiation into the mid-thoracic spine.  He denied any 
radicular symptoms, alterations of bowel or bladder habits, 
or unsteadiness or falls related to the spine.  He reported 
that flare-ups are due to prolonged sitting, standing, or 
bending over.  He indicated he had not missed any work, and 
that he his able to attended to his activities of daily 
living.  Upon physical examination, the examiner noted that 
the Veteran had a lumbar tilt when observed from the dorsal 
posture with the pelvis tilted to the left and lumbar spine 
leaning to the right.  He was reported to have moderate 
tenderness in the thoracolumbar spine, trace deep tendon 
reflexes in the lower extremities, and straight leg raising 
of 45 degrees on the right and 30 degrees on the left.  
Sensory function was noted as intact to light touch.  Upon 
range of motion testing, the Veteran had forward flexion to 
25 degrees, extension to zero degrees, right rotation to 25 
degrees, left rotation to 20 degrees, right side bend to 10 
degrees, and left side bend to 12 degrees with no change 
after three repetitions.  The examiner referred to February 
2008 X-ray testing which found some narrowing of the L5-S1 
vertebral space with early degenerative joint disease.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine, degenerative disc disease of the lumbosacral spine, 
postural spasm of the back, and chronic sprain of the 
thoracolumbar spine. 

Prior to January 6, 2010

After a review of the evidence of record, the Board finds 
that for the time period prior to January 6, 2010, the 
Veteran's low back disability was manifested at worst by 
forward flexion to 85 degrees, or a combined range of motion 
of the thoracolumbar spine of greater than 120 degrees.  
During the December 2004 VA examination, the Veteran 
indicated that pain reduced his range of motion 10 degrees 
during flare-ups or on repetition.  Unfortunately, it does 
not seem that this was objectively tested.  Even if the Board 
assumed, however, that the Veteran was correct and that he 
could lose up to 10 additional degrees on each plane of 
motion, his forward flexion would be limited at most to 75 
degrees, which still meets the criteria for only a 20 percent 
rating.

A higher rating is not warranted for the time period prior to 
January 6, 2010, because forward flexion of the thoracolumbar 
spine is not shown to be 30 degrees or less, nor is there any 
evidence of ankylosis of the spine.  The Board has also 
considered whether the evidence supports a higher rating 
under the schedular criteria for intervertebral disc 
syndrome, but finds that none of the medical records shows 
this diagnosis or that any physician prescribed bed rest for 
acute signs and symptoms due to intervertebral disc syndrome.  
See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, current 
diagnosis, and demonstrated symptomatology).  Therefore, the 
Board finds that the RO properly assigned a 20 percent rating 
for a low back disability for the time period prior to 
January 6, 2010, and the claim for a higher rating during 
this time period must be denied.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07, during this time period.  In 
this regard, the Board notes that VA examination findings 
detailed that the Veteran performed range of motion testing, 
but was limited by pain.  Competent medical evidence during 
this time period reflects that the currently assigned 20 
percent rating properly compensates the Veteran for the 
extent of functional loss resulting from such symptoms.

From January 6, 2010

After a review of the evidence of record, the Board finds 
that for the time period from January 6, 2010, the Veteran's 
low back disability is manifested by forward flexion to 25 
degrees with pain warranting a 40 percent rating.  The 
aforementioned evidence does not reflect, however, any 
findings that would warrant a rating in excess of 40 percent 
under the criteria of the General Rating Formula for this 
time period.  None of the competent medical evidence of 
record, including the January 2010 VA examination, shows that 
the Veteran has unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the Veteran's service-
connected low back pain during this time period because he 
was not shown to have any incapacitating episodes that 
required treatment and bed rest prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
40 percent rating already compensates the Veteran for the 
extent of functional loss resulting from any such symptoms.  
In this regard, the Board notes that the January 2010 VA 
examination findings detailed that repetitive range of motion 
testing did not produce loss of motion due to pain.  Finally, 
there is no evidence of associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, that would require separate evaluations.  
For the foregoing reasons, the competent evidence of record 
for the time period from January 6, 2010, does not warrant a 
rating in excess of 40 percent for a low back disability, and 
the claim must be denied.

Both Time Periods

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 20 percent for a low 
back disability prior to January 6, 2010, and 40 percent 
beginning January 6, 2010, must be denied.  The Board has 
considered staged ratings, under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected low back disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  In fact, during the 
January 2010 VA examination, the Veteran indicated he had not 
missed any work, and that he his able to attended to his 
activities of daily living.  Consequently, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent for low back 
pain syndrome with minimal neurological involvement for the 
time period prior to January 6, 2010, and to a rating in 
excess of 40 percent for the time period from January 6, 
2010, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


